                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


DUSTIN LEE BARNETTE,

        Plaintiff,

v.                                          CASE NO. 3:19cv4743-MCR-EMT

LIEUTENANT P. TUCKER, et al.,

     Defendants.
_____________________________/

                                    ORDER

        The chief magistrate judge issued a Report and Recommendation on May 20,

2021.     ECF No. 45.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
                                                                              Page 2 of 2


       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

45, is adopted and incorporated by reference in this Order.

       2.     The motion for summary judgment filed by Defendants Tucker, Cade,

Cox, and Kinka, ECF No. 42, is GRANTED and judgment is entered in their favor.

       3.     Plaintiff’s claims against Defendant Upton are DISMISSED without

prejudice for failure to effect service of process, pursuant to Fed. R. Civ. P. 4(m).

       4.     The clerk of court is directed to enter judgment in accordance with this

Order and close this case.

       DONE AND ORDERED this 29th day of June 2021.



                                         s/ M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4743-MCR-EMT
